Dodge, J.
The answer of appellant stated facts from which a clear duty to pay the petitioner’s claim arose. The court merely enforced an admitted duty after due notice and reasonable opportunity for the executor to be heard. No suggestion was made of any desire to amend the answer or change *309that admission. Whether or not some technicalities of procedure were ignored in this summary and expeditious disposition of the action is not very material, for the record before us discloses no injustice to the appellant. It is at most required to perform only its legal duty. Such a situation is fully within the letter and the spirit of sec. 2829, Stats. (1898), •and see. 3072«1, Stats. (Laws of 1909, ch. 192, sec. 1), which forbid us to reverse a judgment in, the absence of apparent prejudice.
By the Qoúrt. — Judgment affirmed.